DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JOHN S. LANE,
                                Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D22-213

                              [June 16, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael Ian
Rothschild, Judge; L.T. Case No. 2003-020948-CF-10A.

  John S. Lane, Live Oak, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, CONNER and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.